Name: Decision of the EEA Joint Committee No 58/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  foodstuff;  European construction;  chemistry;  health
 Date Published: 1999-04-15

 Avis juridique important|21999D0415(04)Decision of the EEA Joint Committee No 58/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 100 , 15/04/1999 P. 0042 - 0042DECISION OF THE EEA JOINT COMMITTEENo 58/98of 4 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 47/98 of 29 May 1998(1);Whereas Commission Directive 97/48/EC of 29 July 1997 amending for the second time Council Directive 82/711/EEC laying down the basic rules necessary for testing migration of the constituents of plastic materials and articles intended to come into contact with foodstuffs(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 30 (Council Directive 82/711/EEC) in Chapter XII of Annex II to the Agreement: "- 397 L 0048: Commission Directive 97/48/EC of 29 July 1997 (OJ L 222, 12.8.1997, p. 10)."Article 2The texts of Directive 97/48/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 4 July 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 30, 4.2.1999, p. 47.(2) OJ L 222, 12.8.1997, p. 10.